t c memo united_states tax_court jane m lassek petitioner and michael e smith intervenor v commissioner of internal revenue respondent docket no filed date albert b kerkhove and howard n kaplan for petitioner michael e smith pro_se britton g wilson and douglas s polsky for respondent memorandum findings_of_fact and opinion paris judge pursuant to sec_6015 petitioner seeks review of respondent’s determination that she is not entitled to relief from joint_and_several 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times liability under sec_6015 c or f for and with respect to joint federal_income_tax returns that she filed with her former spouse intervenor respondent concedes and petitioner agrees that she is entitled to relief from joint_and_several_liability under sec_6015 for however intervenor opposes relief the court holds that petitioner is entitled to relief under sec_6015 for and is not entitled to relief under sec_6015 c or f for findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference the stipulation of facts and the exhibits replicate the administrative record at the time of the determination petitioner resided in nebraska when she 2the court held trial in this case before the enactment of sec_6015 which provides standard and scope of review --any review of a determination made under this section shall be reviewed de novo by the tax_court and shall be based upon-- a the administrative record established at the time of the determination and b any additional newly discovered or previously unavailable evidence this provision is effective for petitions or requests filed or pending on or after the continued timely filed her petition intervenor resided in nebraska when he intervened in this case background petitioner and intervenor were married in the couple owned a house in council bluffs iowa intervenor filed for divorce in date and their divorce became final on date during their marriage they had one son who during the years in issue attended school in annapolis maryland petitioner has no formal education in business finance or accounting but has taken some college classes toward a psychology degree petitioner worked for a telephone company for over years including the years in issue and participated in the company’s sec_401 retirement_plan intervenor attended a trade school and worked for the same telephone company for years including the years in issue intervenor also participated in the telephone company’s sec_401 retirement_plan continued date of enactment of this act taxpayer first act pub_l_no sec b stat pincite because the trial evidence was merely cumulative of what was already included in the administrative record and previously unavailable evidence of petitioner’s current financial status sec_6015 does not affect the outcome of this case as a result the court has not addressed the effect of sec_6015 throughout their marriage petitioner and intervenor maintained a joint bank account that was used to pay the mortgage_insurance and utilities for the family home groceries and other household necessities their telephone company salaries were automatically deposited into the joint bank account intervenor also maintained a separate bank account intervenor had a hobby of buying cars fixing them and selling them and he used his separate bank account and credit cards to fund his hobby throughout their marriage and until date intervenor managed their personal finances by paying bills managing their joint bank account and his separate bank account and preparing and filing their federal_income_tax returns before date intervenor had unilaterally secured a line of credit on their family home petitioner did not discover the debt until she and intervenor applied for a second mortgage and were required to pay off the line of credit first in date petitioner took over managing their joint bank account after she received several unexpected overdraft notices from their financial_institution through her employment at the telephone company petitioner received a discount on their household phone bill petitioner also gave intervenor cash to deposit into his separate bank account from which the phone bill was automatically paid each month before petitioner discovered that her discount was suspended after three instances of nonpayment because of insufficient funds in intervenor’s separate_account intervenor maintained several credit cards petitioner was an authorized card holder on intervenor’s american express account petitioner primarily used the american express credit card to buy groceries gas and other household necessities intervenor used the american express credit card to buy airline tickets for himself petitioner and their son and to pay for hotel rooms and food while on their trips in petitioner and intervenor took a trip together to annapolis to visit their son and intervenor took other trips to annapolis and las vegas without petitioner in petitioner and intervenor took a trip together and each took a trip individually to annapolis to visit their son intervenor also used the american express credit card to buy cars and car parts for his hobby in and intervenor regularly gambled on friday nights at one or more of the casinos in council bluffs iowa tax liabilitie sec_2011 understatement in petitioner took a dollar_figure distribution from her sec_401 retirement_plan account unknown to petitioner intervenor also took a dollar_figure distribution from his sec_401 retirement_plan account petitioner deposited her distribution into the joint bank account intervenor did not deposit his distribution into the joint bank account petitioner provided intervenor with her form_w-2 wage and tax statement and her form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc intervenor then prepared their form_1040 u s individual_income_tax_return using tax preparation software and filed their return electronically on date faced with a pending due_date intervenor electronically filed the joint_return before petitioner had an opportunity to review it the joint_return correctly reported petitioner’s sec_401 distribution as taxable but incorrectly reported intervenor’s sec_401 distribution as nontaxable resulting in an understatement on date respondent issued petitioner and intervenor a notice_of_deficiency for determining a deficiency of dollar_figure and an accuracy- related penalty of dollar_figure the deficiency arose from intervenor’s failure to report his dollar_figure distribution as taxable and overreporting income_tax withheld of dollar_figure on petitioner’s wage income or distribution they did not petition the court for a deficiency redetermination respondent subsequently assessed the deficiency and the accuracy-related_penalty and proceeded with collection action petitioner concedes that she is liable for the overreported income_tax withheld underpayment in petitioner took an dollar_figure taxable_distribution from her sec_401 retirement_plan account and intervenor took a dollar_figure distribution from his sec_401 retirement_plan account dollar_figure of which was taxable petitioner provided intervenor her forms w-2 and 1099-r intervenor then prepared their form_1040 reporting tax owed of dollar_figure petitioner and intervenor signed their joint_return on date and timely filed it without remitting a payment when they filed the joint_return they did not discuss how their tax_liability would be paid petitioner’s request for administrative relief on date respondent issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing for the and tax_liabilities levy notice in response to the levy notice petitioner timely 3the tax owed dollar_figure equals the total_tax dollar_figure minus the total payments dollar_figure plus an estimated_tax penalty dollar_figure 4respondent proposed collecting by levy the assessed balances of dollar_figure for and dollar_figure for which amounts included interest and penalties filed a form request for a collection_due_process or equivalent_hearing as part of her reason for disagreeing with the proposed levy petitioner checked the box for my spouse is responsible and filed a form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability under sec_6015 c and f for and in seeking relief from joint_and_several_liability for and petitioner explained that she was not involved in preparing the returns other than providing her tax documents petitioner further explained that she did not review the joint returns before they were filed because intervenor never asked her to and that she had no knowledge of the erroneous items on them petitioner and intervenor’s marital settlement agreement dated date did not address any division of responsibility for debt including any potential tax_liabilities the date decree of dissolution stated that t he parties have divided their debts and assets to their mutual satisfaction and further that there are no marital debts to be divided the decree of dissolution did not address division of responsibility for any potential tax_liabilities on date petitioner and intervenor sold their house in a short_sale under threat of foreclosure on date respondent made a preliminary determination that petitioner was entitled to partial relief for under sec_6015 respondent’s determination proposed to grant petitioner relief of dollar_figure and deny relief of dollar_figure with respect to the tax_liability on date respondent also made a preliminary determination that petitioner was entitled to partial relief for under sec_6015 respondent determined that petitioner should be granted relief of dollar_figure and denied relief of dollar_figure with respect to the tax_liability on date intervenor submitted a letter to respondent appealing the preliminary determinations intervenor stated in his letter that petitioner was aware of the distributions and received a substantial benefit because the distributions were used to pay for the mortgage on the family home vacations and other household_items on date petitioner’s request for relief for and was referred to the internal_revenue_service office of appeals appeals in 5these amounts do not add up to the assessed balance dollar_figure but rather the deficiency dollar_figure and the accuracy-related_penalty dollar_figure plus the overreported withholding dollar_figure 6these amounts do not add up to the assessed balance dollar_figure but rather the reported tax owed on the return dollar_figure minus the estimated_tax penalty dollar_figure covington kentucky on date petitioner’s request was transferred to appeals in omaha nebraska to offer petitioner a face-to-face meeting on date petitioner executed a declaration subsequently providing it to appeals to refute intervenor’s claims petitioner explained in her declaration that she had obtained account transcripts and discovered the tax_liability arose from intervenor’s incorrectly reported sec_401 distribution and the tax_liability from an underpayment_of_tax petitioner requested relief from the portion of the underpayment attributable to intervenor’s income on date appeals received a letter from intervenor wherein he disagreed with petitioner’s declaration and provided copies of his sec_401 retirement_plan account statement federal direct plus loan for parents account statement and american express credit card statements for and in his letter intervenor argued that petitioner should be responsible for the tax_liability because he was responsible for credit card debt incurred during the marriage on date petitioner executed a second declaration and subsequently provided it to appeals refuting intervenor’s claims from his date letter petitioner stated that she did not receive a substantial benefit from intervenor’s distributions because her distributions and salary were deposited into the joint bank account and were used to pay for household expenses the mortgage on the family home and vacations petitioner also maintained that she was unaware that intervenor took a sec_401 retirement_plan distribution in on form_8857 petitioner reported total monthly income of dollar_figure and total monthly expenses of dollar_figure as of the time of trial petitioner’s financial situation had improved and she conceded that she can pay her reasonable living_expenses without economic hardship even if she is denied relief from joint_and_several_liability on date appeals issued petitioner a final appeals determination denying relief from joint_and_several_liability under sec_6015 for and appeals denied relief for because petitioner knew or had reason to know of the income or deductions that caused the additional tax_appeals denied relief for because relief was not allowed on tax petitioner owed on her own income or deductions the final appeals determination did not address petitioner’s requests for relief under sec_6015 or f before trial respondent conceded that the appeals officer applied the incorrect standard under sec_6015 for opinion generally married taxpayers may elect to file joint federal_income_tax returns sec_6013 sec_6013 provides that if a joint_return is filed each spouse is jointly and severally liable for the entire tax due for that year sec_6015 however provides exceptions to the general_rule of joint_and_several_liability in limited circumstances 119_tc_306 aff’d 101_fedappx_34 6th cir i relief under sec_6015 for one of the above-mentioned limited circumstances is set forth in sec_6015 upon the taxpayer’s election of its application sec_6015 limits a spouse’s liability to the portion of the deficiency properly allocable to that spouse under sec_6015 in general an item that gives rise to a deficiency on a joint federal_income_tax return will be allocated to each individual who files the joint_return in the same manner as that item would have been allocated had those individuals filed separate returns sec_6015 before trial respondent conceded petitioner’s entitlement to relief under sec_6015 for the concession contemplates a sec_6015 allocation as stated in the preliminary determination dated date see supra p petitioner agrees with the sec_6015 allocation however intervenor challenges petitioner’s entitlement to sec_6015 relief for intervenor contends petitioner knew about intervenor’ sec_2011 sec_401 retirement_plan distribution and her knowledge of it disqualifies her from sec_6015 relief he also contends that petitioner may have had reason to know about the understatement_of_tax shown on the return see eg 887_f2d_959 9th cir 116_tc_198 but a requesting spouse’s reason to know of the item is not sufficient to deny relief under sec_6015 if as here all of the other requirements of that section have been satisfied then as relevant here the burden_of_proof is shifted to the commissioner and relief is denied to the requesting spouse only if the commissioner demonstrates that the requesting spouse had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency sec_6015 see 114_tc_333 martin v commissioner tcmemo_2000_346 slip op pincite an issue arises where the burden_of_proof shifts to the commissioner in cases when the commissioner favors granting relief and the nonrequesting spouse intervenes to oppose it the court has previously resolved this issue of burden shifting by deciding the case on a preponderance_of_the_evidence as presented by all three parties see hollimon v commissioner tcmemo_2015_ pounds v commissioner tcmemo_2011_202 knight v commissioner tcmemo_2010_242 mcdaniel v commissioner tcmemo_2009_137 to determine whether the requesting spouse had actual knowledge the court looks to the surrounding facts and circumstances for an actual and clear awareness as opposed to reason to know of the items giving rise to the deficiency 115_tc_183 aff’d 282_f3d_326 5th cir the court reviews de novo the administrative record established at the time of the determination intervenor argues that petitioner was aware of hi sec_2011 sec_401 retirement_plan distribution because intervenor used it to pay the mortgage and household expenses for the family home and vacations however the record does not support intervenor’s position neither does it establish that petitioner had actual knowledge or a clear awareness at the time of filing their return on date that intervenor took a distribution in or that his distribution was used to pay those household expenses although the return reported both distributions in full it did not report intervenor’s sec_401 distribution as taxable the record does not establish that petitioner and intervenor discussed the items reported on the joint_return or that petitioner had a meaningful opportunity to review the return before it was electronically filed the court concludes that petitioner did not have actual knowledge of intervenor’ sec_2011 sec_401 retirement_plan distribution the item resulting in the understatement of income therefore petitioner is entitled to relief from joint_and_several_liability under sec_6015 for ii relief under sec_6015 for sec_6015 grants the commissioner discretion to relieve an individual from joint_and_several_liability where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency sec_6015 and c applies only in the case of an understatement_of_tax or any deficiency in tax and does not apply in the case of an underpayment_of_tax reported on a joint_return sec_6015 c when a liability arises from an underpayment_of_tax reported as due on a joint_return relief is available only under sec_6015 see sec_6015 c f hopkins v commissioner 7because petitioner conceded that she is not entitled to relief for the overreported withholding for and the court finds that she is entitled to relief under sec_6015 the court will not address her requests for relief under sec_6015 and f for t c here the liability is the result of an underpayment and petitioner seeks relief under sec_6015 as directed by sec_6015 the commissioner has prescribed procedures to determine whether a requesting spouse is entitled to equitable relief from joint_and_several_liability those procedures are set forth in revproc_2013_34 sec_4 2013_43_irb_397 although the court considers those procedures when reviewing the commissioner’s determination the court is not bound by them 136_tc_432 rogers v commissioner tcmemo_2018_53 at the court’s determination ultimately rests on an evaluation of all the facts and circumstances porter v commissioner t c pincite pursuant to revproc_2013_34 sec_4 the commissioner conducts a multistep analysis when determining whether a requesting spouse is entitled to equitable relief under sec_6015 revproc_2013_34 supra categorizes the requirements for relief as threshold or mandatory requirements streamlined elements and equitable factors a requesting spouse must satisfy each threshold requirement to be considered for relief see revproc_2013_34 sec_4 i r b pincite if the requesting spouse meets the threshold requirements the commissioner will grant equitable relief if the requesting spouse meets each streamlined element see id sec_4 i r b pincite otherwise the commissioner will evaluate the equitable factors to determine whether equitable relief is appropriate see id sec_4 i r b pincite a threshold requirements the requesting spouse must meet seven threshold requirements to be considered for relief under sec_6015 revproc_2013_34 sec_4 the parties agree and the court finds that petitioner meets the threshold requirements for b streamlined elements if the threshold requirements are satisfied revproc_2013_34 sec_4 describes circumstances in which the commissioner will make a streamlined determination granting equitable relief under sec_6015 to be eligible for a streamlined determination the requesting spouse must establish that she will suffer economic hardship if relief is not granted under guidelines provided in revproc_2013_34 sec_4 id sec_4 b i r b pincite petitioner conceded at trial that she would not suffer economic hardship if relief is not granted therefore petitioner is ineligible for a streamlined determination in accordance with revproc_2013_34 sec_4 c equitable factors revproc_2013_34 sec_4 applies to a requesting spouse who requests relief under sec_6015 and who satisfies the threshold conditions of sec_4 but does not qualify for streamlined determinations granting relief under sec_4 id sec_4 revproc_2013_34 sec_4 lists the following seven nonexclusive factors to be considered in determining whether taking into account all the facts and circumstances equitable relief under sec_6015 should be granted the current marital status of the spouses whether the requesting spouse will suffer any economic hardship if relief is not granted whether the requesting spouse knew or had reason to know of the item giving rise to the underpayment whether either spouse has a legal_obligation to pay the outstanding federal_income_tax liability whether the requesting spouse significantly benefited from the underpayment whether the requesting spouse has made a good_faith effort to comply with the income_tax laws in the years following the years for which relief is sought and whether the requesting spouse was in poor mental or physical health when the returns in issue were filed when the request for relief was made or at the time of trial see pullins v commissioner t c pincite in making a determination under sec_6015 the court considers the enumerated factors as well as any other_relevant_factors no single factor is dispositive and t he degree of importance of each factor varies depending on the requesting spouse’s facts and circumstances revproc_2013_34 sec_4 see pullins v commissioner t c pincite hall v commissioner tcmemo_2014_171 at marital status if the requesting spouse is no longer married to the nonrequesting spouse this factor will weigh in favor of granting relief see revproc_2013_34 sec_4 a if the requesting spouse is still married to the nonrequesting spouse this factor is neutral id as petitioner and intervenor were divorced before respondent’s final_determination this factor favors petitioner economic hardship economic hardship exists if satisfaction of the tax_liability in whole or in part would result in the requesting spouse’s being unable to meet his or her reasonable basic living_expenses id sec_403 if denying relief from joint_and_several_liability will not cause the requesting spouse to suffer economic hardship this factor will be neutral id petitioner concedes that she will not suffer economic hardship if she is denied relief for this factor is neutral knowledge in an underpayment case knowledge exists when the requesting spouse knew or had reason to know the nonrequesting spouse would not or could not pay the tax_liability when the joint_return was filed or at a reasonable_time thereafter id sec_4 c ii this factor will weigh in favor of relief if the requesting spouse reasonably expected the nonrequesting spouse to pay the tax_liability reported on the return id this factor will weigh against relief if on the basis of the facts and circumstances it was not reasonable for the requesting spouse to believe the nonrequesting spouse would or could pay the tax_liability reported on the return id for example if before the return was filed the requesting spouse knew of the nonrequesting spouse’s prior bankruptcies financial difficulties or other issues with the internal_revenue_service or other creditors or was otherwise aware of difficulties in timely paying bills then this factor will generally weigh against relief id petitioner was aware of intervenor’s difficulties in timely paying bills and other financial difficulties when she signed the joint return--date indeed petitioner took over managing the joint bank account in date eight months before signing the joint_return because she had received several overdraft notices before petitioner and intervenor applied for a second mortgage and petitioner discovered that intervenor had unilaterally taken out a line of credit on the family home additionally before date petitioner’s employee_discount from the telephone company was suspended because intervenor had failed to keep sufficient funds in his separate bank account to pay their phone bill because petitioner was aware of intervenor’s financial difficulties and previous failures to pay bills she could not reasonably have expected intervenor to pay the tax_liability reported on their joint_return additionally because petitioner had taken over managing their joint bank account she would have been in a better position to know whether they could or would pay the tax_liability or needed to set up an installment_agreement to pay the tax this factor weighs against granting relief legal_obligation this factor favors relief where the nonrequesting spouse has the sole obligation to pay an outstanding federal tax_liability under a binding divorce decree or other legally binding agreement revproc_2013_34 sec_4 d i r b pincite this factor is neutral where both spouses have such an obligation or the divorce decree or agreement is silent as to any such obligation id petitioner and intervenor’s divorce decree is silent on this point accordingly this factor is neutral significant benefit under this factor the court considers whether the requesting spouse received a significant benefit beyond normal support from the underpayment id sec_4 e normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite benefits in excess of normal support carry less weight however where the nonrequesting spouse controlled the household or business finances making this factor neutral revproc_2013_34 sec_4 e this factor will weigh in favor of granting relief if the nonrequesting spouse significantly benefited from the unpaid tax and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment id petitioner did not receive a significant benefit beyond normal support from the underpayment in however intervenor enjoyed the benefit of the unpaid tax to petitioner’s detriment intervenor spent significant funds to buy cars and car parts for his car hobby he also regularly spent fridays in gambling this factor favors petitioner compliance the parties agree that petitioner is currently in compliance with her federal_income_tax obligations therefore this factor favors petitioner health this factor may weigh in favor of relief if the requesting spouse was in poor mental or physical health when the tax returns in issue were filed when the request for relief was made or at the time of trial id sec_4 g i r b pincite see also pullins v commissioner t c pincite if the requesting spouse was in neither poor physical nor poor mental health this factor is neutral revproc_2013_34 sec_4 g the parties agree that petitioner was not in poor physical or poor mental health at any of those times thus this factor is neutral d conclusion on sec_6015 relief for although many of the factors for equitable relief either favor petitioner or are neutral petitioner could not reasonably believe that intervenor would or could pay the tax_liability reported on their return the knowledge factor weighs too heavily against her for the court to allow relief for weighing all the facts and circumstances the court concludes that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for iii conclusion petitioner is entitled to relief under sec_6015 for but is not entitled to relief under sec_6015 c and f for the court has considered all the other arguments of the parties and to the extent not discussed above finds those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate decision will be entered
